                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                           San Francisco Division

                                  11       NICOLE HUGHES, et al.,                             Case No. 16-cv-03371-LB
                                  12                     Plaintiffs,
Northern District of California
 United States District Court




                                                                                              ORDER GRANTING PLAINTIFFS’
                                  13              v.                                          MOTION TO AMEND COMPLAINT
                                  14       S.A.W. ENTERTAINMENT, LTD, et al.,                 Re: ECF No. 122
                                  15                     Defendants.

                                  16

                                  17                                            INTRODUCTION

                                  18        On August 29, 2018, the court granted the defendants’ motion to compel arbitration with

                                  19   respect to named plaintiffs Nicole Hughes, Angelynn Hermes, and Penny Nunez, and opt-in

                                  20   plaintiff Dora Marchand. Hughes v. S.A.W. Entm’t, Ltd., No. 16-cv-03371-LB, 2018 WL 4109100

                                  21   (N.D. Cal. Aug. 29, 2018).1 The court ordered Ms. Hughes, Ms. Hermes, Ms. Nunez, and Ms.

                                  22   Marchand to submit all claims other than claims under the California Private Attorney General Act

                                  23   (“PAGA”) to binding arbitration and stayed each plaintiff’s PAGA claims (if any) while that

                                  24   plaintiff’s arbitration is pending. Id. at *5. The court granted the plaintiffs leave to file a motion to

                                  25

                                  26
                                  27
                                       1
                                        Order – ECF No. 120. Citations refer to material in the Electronic Case File (“ECF”); pinpoint
                                  28   citations are to the ECF-generated page numbers at the top of documents.

                                       ORDER – No. 16-cv-03371-LB
                                   1   amend their complaint to add a new named plaintiff who did not sign an arbitration agreement

                                   2   with the plaintiffs. Id.

                                   3       On September 19, 2018, the plaintiffs filed a motion to amend their complaint to (1) add a new

                                   4   named plaintiff, Diana Tejada, and (2) add a new named defendant, SFBSC Management, LLC.

                                   5   The defendants opposed the plaintiffs’ motion to amend. The court held a hearing on November

                                   6   15, 2018, and now grants the plaintiffs’ motion to amend.

                                   7

                                   8                                               ANALYSIS

                                   9       Under Federal Rule of Civil Procedure 15(a), outside of a one-time “matter of course”

                                  10   amendment, a party may amend its pleading “only with the opposing party’s consent or the court’s

                                  11   leave.” Fed. R. Civ. P. 15(a)(2). “The court should freely give leave when justice so requires.” Id.

                                  12   This leave policy is applied with “extreme liberality.” See Eminence Capital, LLC v. Aspeon, Inc.,
Northern District of California
 United States District Court




                                  13   316 F.3d 1048, 1051 (9th Cir. 2003). A court considers five factors to determine whether to grant

                                  14   leave to amend: (1) bad faith, (2) undue delay, (3) prejudice to the opposing party, (4) futility of

                                  15   amendment, and (5) whether the plaintiff previously amended his complaint. See Nunes v.

                                  16   Ashcroft, 375 F.3d 805, 808 (9th Cir. 2004). Of the factors, prejudice to the opposing party is the

                                  17   “touchstone of the inquiry under rule 15(a)” and “carries the greatest weight.” See Eminence

                                  18   Capital, 316 F.3d at 1052. Absent prejudice or a strong showing on other factors, a presumption

                                  19   exists under Rule 15(a) favoring granting leave to amend. See id. The party opposing a motion to

                                  20   amend bears the burden of showing prejudice. DCD Programs, Ltd. v. Leighton, 833 F.2d 183,

                                  21   187 (9th Cir. 1987).

                                  22       Considering the court’s knowledge of the entire case and its invitation for the plaintiffs to

                                  23   move to amend their complaint, the court finds good cause and grants the plaintiffs’ motion to file

                                  24   the amended complaint. The court considered the defendant’s prejudice and futility arguments but

                                  25   to the extent that they exist, they can be addressed through future motions, including a motion to

                                  26
                                  27

                                  28

                                       ORDER – No. 16-cv-03371-LB                         2
                                   1   compel arbitration of Ms. Tejada’s claims and/or a renewed motion to stay or dismiss this case

                                   2   under the first-to-file rule.2

                                   3

                                   4                                             CONCLUSION

                                   5       The court grants the plaintiffs’ motion to amend. The plaintiffs may file the proposed Third

                                   6   Amended Complaint attached to their motion. As discussed at the November 15 hearing, the

                                   7   parties must meet and confer on a schedule for any motion briefing and for any further attempts at

                                   8   alternative dispute resolution.

                                   9

                                  10       IT IS SO ORDERED.

                                  11       Dated: November 19, 2018

                                  12                                                     ______________________________________
Northern District of California
 United States District Court




                                                                                         LAUREL BEELER
                                  13                                                     United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25
                                       2
                                        The defendants previously discussed Ms. Tejada in the context of their prior motion to compel
                                  26   arbitration, but then also argued that Ms. Tejada was “a ‘mere passive observer’ to this lawsuit as an
                                       FLSA plaintiff.” Defs. Mot. to Compel Arb. Reply – ECF No. 97 at 12. The court’s August 29 order
                                  27   did not address Ms. Tejada, who at the time was not a named plaintiff. See Hughes, 2018 WL
                                       4109100. The parties should not take from the August 29 order that the court has expressed any
                                  28   opinion as to whether Ms. Tejada’s claims are subject to arbitration.

                                       ORDER – No. 16-cv-03371-LB                         3
